Citation Nr: 1642664	
Decision Date: 11/07/16    Archive Date: 11/18/16

DOCKET NO.  13-13 322	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, Mississippi


THE ISSUES

1.  Whether new and material evidence has been received to reopen a previously denied claim for service connection for residuals of dental trauma. 

2.  Entitlement to service connection for residuals of dental trauma.

3.  Entitlement to service connection for residuals of a facial injury (other than bilateral glaucoma). 


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Carole Kammel, Counsel


INTRODUCTION

The Veteran served on active duty from in the United States Navy from May 1968  to February 1970.  His military decorations include, in part, the Combat Action Ribbon. 

These matters are before the Board of Veterans' Appeals (Board) on appeal from a July 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Jackson, Mississippi.  By that rating action, the RO, in part, denied service connection for residuals of dental trauma and residuals of a facial injury.  The Veteran appealed this rating action to the Board. 

In January 2016, the Veteran testified before the undersigned during a video conference hearing conducted via the above RO.  A copy of the hearing transcript has been associated with the Veteran's Veterans Benefits Management System (VBMS) electronic record. 

During the January 2016 hearing, the Veteran testified that his residuals of a facial injury included his diagnosed bilateral glaucoma.  (Transcript (T.) at pages (pgs.) 10-16).  By the appealed July 2011 rating action, the RO denied service connection for bilateral glaucoma.  The Veteran was informed of the RO's decision that same month.  The Veteran did not file a Notice of Disagreement with the RO's denial of service connection for bilateral glaucoma.  There was also no relevant evidence added to the record during the applicable one year appeal period.  The RO's July 2011 rating action is, therefore, final with respect to the claim for service connection for bilateral glaucoma.  38 U.S.C.A. § 7105 (West 2014).  Thus, the Board's appellate review of the claim for service connection for residuals of a facial injury does not include consideration of bilateral glaucoma, as indicated on the title page.  

In the decision below, the Board will reopen a previously denied claim for service connection for residuals of dental trauma and remand the underlying claim for service connection for this disability, as well as the claim for residuals of a facial injury (other than bilateral glaucoma) to the agency of original jurisdiction (AOJ) for additional development.  VA will notify the Veteran if additional action is required on his part.


FINDINGS OF FACT

1.  By an unappealed and final December 1993 rating action, the RO denied service connection for residuals of dental trauma.  

2.  The additional evidence received since that last final December 1993 rating decision relates to an unestablished fact necessary to substantiate the service connection claim for residuals of dental trauma, namely the question as to whether the Veteran sustained dental trauma in service. 


CONCLUSIONS OF LAW

1.  The December 1993 rating action, wherein the RO denied service connection for residuals of dental trauma, is final. 38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. § 20.1103 (2015).

2.  Evidence received since the final December 1993 rating action, wherein the RO denied service connection for residuals of dental trauma, is new and material and the claim for service connection for residuals of dental trauma is reopened.  38 U.S.C.A. §§ 5103, 5013A, 5107, 5108, 7105 (West 2014); 38 C.F.R. §§ 3.156, 3.159, 20.1103 (2015).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Duties to Notify and Assist

VA has a duty to notify and a duty to assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5103, 5103A (West 2014); 38 C.F.R. §§ 3.159, 3.326(a) (2015).  Regarding the issue of whether new and material evidence has been received to reopen a previously denied claim for service connection for residuals of dental trauma, the Board is granting in full that portion of the issue on appeal.  Accordingly, assuming, without deciding, that any error was committed with respect to either the duty to notify or the duty to assist, such error was harmless and need not be further considered.  The question of whether VA met its duty to notify and assist on the underlying claim for service connection for residuals of dental trauma and the claim for service connection for residuals of a facial injury will be addressed in a future decision.

II Merits Analysis

The Veteran seeks, in part, to reopen a previously denied claim for service connection for residual of dental trauma.  By a December 1993 rating action, the RO denied service connection for dental trauma.  (The RO had previously denied a claim for service connection for residuals of dental trauma in a final and unappealed June 1977 rating action).  In denying the claim in its December 1993 rating action, the RO concluded that there was no evidence of any in-service dental trauma, to include as a result of combat.  The RO also noted that the Veteran was not a prisoner of war.  The Veteran did not file a Notice of Disagreement with the December 1993 rating action and no relevant evidence was added to the record during the applicable one year appeal period.  Thus, the RO's December 1993 rating action is, therefore, final.  38 U.S.C.A. § 7105. 

The Board finds that new and material evidence has been received and the claim for service connection for residuals of dental trauma is reopened.

The Veteran's petition to reopen his previously denied claim for service connection for residuals of dental trauma was received by the RO in February 2011.  (See VA Form 21-526, Veteran's Application for Compensation and/or Pension, received by VA in February 2011). 

Evidence received since the RO's final rating decision includes, in part, the Veteran's January 2016 hearing testimony before the undersigned and a February 2016 statement from his mother, E. M.  This evidence collectively contains the Veteran's and E. M's contentions that the Veteran had lost most of his teeth after he hit his head and fell on his face during a slip-and-fall incident while stationed aboard the USS WHITFIELD COUNTY (LST-1169) in 1969.  (T. at page (pg.) 3, VA Form 10-7131, Exchange of Beneficiary Information and Request for Administrative and Adjudicative Action, dated in December 1993, and January 2016 statement, prepared by E. M).  In addition, the Veteran testified that the inservice trauma that had caused the removal of most of his teeth had also caused his bilateral glaucoma.  (Id. at pg. 13).  An April 2011 VA treatment report contains a past history of trauma to the left eye.  (See April 2011 VA treatment report, associated with reports, dated from May 2010 to March 2013, received into the Veteran's VBMS electronic record on January 13, 2016).  

The above-cited evidence is new because it was not of record at the time of the RO's final December 1993 action.  The evidence is also material because it relates to an unestablished fact, namely the question of whether the Veteran had dental trauma occurring in service. Therefore, the Board finds that new and material evidence sufficient to reopen the previously denied claim of entitlement to service connection for residuals of dental trauma has been received.  The claim to reopen is, therefore, granted and the claim is reopened, as the additional evidence raises a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156; Shade v. Shinseki, 24 Vet. App. 110 (2010).



ORDER

New and material evidence having been received, the claim of entitlement to service connection for residuals of dental trauma is reopened, subject to the further development of this claim in the remand below.


REMAND

The Board finds that prior to further appellate review of the claim for service connection for residuals of dental trauma on the merits, as well as the claim for service connection for residuals of a facial injury, additional substantive development is necessary.  Specifically, the AOJ should schedule the Veteran for an examination to determine the nature and etiology of any residuals of dental trauma and residuals of a facial injury.  

The Veteran seeks service connection of residuals of dental trauma and residuals of a facial injury.  The Veteran maintains that he lost most of his teeth when he hit his head and fell on his face during a slip and fall incident while stationed aboard the USS WHITFIELD COUNTY (LST-1169) in 1969.  (T. at pg. 3; VA Form 10-7131, Exchange of Beneficiary Information and Request for Administrative and Adjudicative Action, dated in December 1993, and January 2016 statement, prepared by E. M).  

Regarding dental claims, disability compensation and VA outpatient dental treatment may be provided for certain specified types of service-connected dental disorders. For other types of service-connected dental disorders, the claimant may receive treatment only and not compensation.  38 U.S.C.A. § 1712 (West 2014); 38 C.F.R. §§ 3.381, 4.150, 17.161 (2015).

Disability compensation may be provided for certain specified types of service-connected dental disorders (Class I).  See 38 C.F.R. § 17.161 (a) (2015).  There is no time limitation for making application for treatment and no restriction as to the number of repeat episodes of treatment.  The types of dental disorders that may be compensable include irreplaceable missing teeth, and disease or damage to the jaw. 38 C.F.R. § 4.150, Diagnostic Codes 9900-9916 (2015).

The regulations governing dental claims make a fundamental distinction between "replaceable missing teeth," see 38 C.F.R. § 3.381(a) (2015), and teeth lost as a result of loss of substance of body of maxilla or mandible due to trauma or disease such as osteomyelitis, and not loss of the alveolar process as a result of periodontal disease.  See 38 C.F.R. § 4.150 (2015); Simington v. West, 11 Vet. App. 41, 44 (1998). 

Those veterans having a service-connected, noncompensable dental condition or disability adjudicated as resulting from combat wounds or service trauma (Class II(a)) may be authorized any treatment indicated as reasonably necessary for the correction of such service-connected noncompensable condition or disability.  See 38 C.F.R. § 17.161(c).  Replaceable missing and broken (fractured) teeth may be considered service connected solely for the purposes of determining entitlement to dental examination(s) or outpatient dental treatment.  See Simington v. West, 11 Vet. App. 41 (1998).  Trauma, as defined for purposes of dental treatment eligibility, connotes damage caused by the application of sudden, external force, brought to bear outside a clinical setting sustained as sudden trauma; for these purposes, the term "service trauma" does not include the intended effects of therapy or restorative dental care and treatment provided during a Veteran's military service.  38 C.F.R. § 3.306(b)(1); VAOGCPREC 5-97; see also Nielson v. Shinseki, 607 F.3d 802, 808-09 (2010) (holding that "service trauma" in 38 U.S.C. § 1712(a)(1)(C) means an injury or wound produced by an external physical force during the service member's performance of military duties; this definition excludes the intended result of proper medical treatment and psychological stress not the result of malpractice).

Under 38 C.F.R. § 3.381, treatable carious teeth, replaceable missing teeth, dental or alveolar abscesses, and periodontal disease are to be considered service-connected solely for the purpose of establishing eligibility for outpatient dental treatment as provided in 38 C.F.R. § 17.161.

The Veteran's service treatment records pertinently include a June 1968 dental examination report reflecting that upon entrance into service, he was missing teeth numbered 3, 18-91, and 30-31.  A January 1969 dental examination report reflects that the Veteran was seen for full upper dentures and partal lower dentures while stationed in Japan.  At that time, the Veteran was found to have been missing all of his upper teeth and teeth numbered 17-21 and 29-32.  There was no notation as to the cause of the loss of teeth, such as trauma.  An April 1969 service treatment record reflects that the Veteran had bone spicules removed around teeth numbered 3, 12 and 14.  

Thus, in view of the service treatment records reflecting that the Veteran lost a majority of teeth during service in 1969 and received full upper and partial lower dentures, as he has contended, and had bone spicules removed around the area of teeth numbered 3, 12 and 14, the Board finds that further development is warranted.  Therefore, the Veteran should be scheduled for a VA examination to assess the existence and etiology of any dental trauma disabilities, as well as any facial injury residuals.  38 C.F.R. § 3.159 (2105); see also McLendon v. Nicholson, 20 Vet. App. 79 (2006).

Accordingly, the case is REMANDED to the AOJ for the following action:

1.  Schedule the Veteran for a VA dental examination to assess the existence and etiology of the residuals of dental trauma and residuals of a facial injury. 
   
Upon review of the record, including the Veteran's dental service treatment records, lay statements and testimony throughout the Veteran's VBMS electronic record regarding his symptoms and medical history, and a copy of this remand, the examiner should respond to the following inquiries: 
   
a) Does the Veteran at least as likely as not (50 percent or greater probability) have loss of any teeth due to loss of substance of the body of the maxilla or mandible without loss of continuity as the result of trauma or as the result of disease such as osteomyelitis?  If so, the examiner must also address whether there is any lost masticatory surface for any tooth, and indicate whether it is restorable by suitable prosthesis.
   
 b) Does the Veteran have nonunion or malunion of the mandible, loss of whole or part of the ramus, loss of the condyloid process, or loss of any part of the hard palate?
   
 c) If the Veteran has any of the above dental conditions, determine whether it is at least as likely as not (50 percent or greater probability) that they began during active service or are related to any incident of service.  For the purposes of this opinion, the examiner is to accept the Veteran's statements that he hit his head and fell on his face during a slip-and-fall incident in 1969 as credible. 
   
 d) Does the Veteran have a jaw condition, to include TMJ dysfunction?  For each jaw condition, determine whether it is at least as likely as not (50 percent or greater probability) that the jaw condition began during active service or is related to any incident of service, to include the slip-and-fall incident aboard ship in 1969; and,
   
e) Does the Veteran have any residuals of a facial injury that is/are at least as likely as not (50 percent or greater probability) etiologically related to military service, to include the slip-and-fall incident aboard ship in 1969?

The term "at least as likely as not" does not mean within the realm of medical possibility, but rather that the medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of a certain conclusion as it is to find against it. 

The examiner must provide a complete explanation for his or her opinion(s), based on his or her clinical experience, medical expertise, and established medical principles.  If any of the above requested opinions cannot be made without resort to speculation, the examiner must state this and specifically explain whether there is any potentially available information that, if obtained, would allow for a non-speculative opinion to be provided.

If an examination by another specialist is deemed warranted, this should be scheduled.
   
2.  Determine whether the appropriate local VA medical center (VAMC) has made a determination on the Veteran's eligibility for VA outpatient dental treatment for any missing teeth.  If no such determination has been made, refer the claim for dental treatment to the appropriate VAMC to determine if the Veteran meets the basic eligibility requirements of 38 C.F.R. § 17.161 (2015). 38 C.F.R. § 3.381 (2015); Veterans Benefits Administration Fast Letter 12-18 (July 10, 2012).  Any determination on this matter by a VAMC should be included in the record.

3.  After completing the above development, and any other development deemed necessary, readjudicate the issues on appeal.  If any benefit sought remains denied, provide a supplemental statement of the case (SSOC) to the Veteran that addresses all evidence received since issuance of a July 2014 SSOC.  After he has had an opportunity to respond, return the appeal to the Board for further appellate review, if in order.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
BARBARA B. COPELAND
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


